                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:17-CV-00301-FL

SHAWN CUNNINGHAM,                       )
                                        )
                    Plaintiff,          )
                                        )
                    v.                  )              ORDER FOR PAYMENT OF
                                        )              ATTORNEY FEES UNDER THE
NANCY A. BERRYHILL,                     )              EQUAL ACCESS TO JUSTICE ACT
Acting Commissioner of Social Security, )
                                        )
                                        )
                    Defendant.          )
___________________________________ )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $2,350.00 in attorney’s fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiff’s counsel, J. Blair

Biser, Hardison and Cochran, PLLC and mailed to his office at 7340 Six Forks Road, Raleigh,

NC 27615, in accordance with Plaintiff’s assignment to his attorney of his right to payment of

attorney’s fees under the Equal Access to Justice Act.

       SO ORDERED this 28th day of March, 2019.



                                               ________________________________
                                               LOUISE W. FLANAGAN
                                               UNITED STATES DISTRICT JUDGE
